DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-40 are rejected in the Instant Application.


	Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/22 has been entered.


Status of claims
Claims 21-40 are pending in the instant application
Claims 21-40 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are not persuasive, please see examiners response below. 
Applicants Arguments:
Xu and Fourie does not teach reconstruct based on the set of network configuration information for the network, a network intent for the network. 
Examiners Response:
Examiner respectfully disagrees with the applicants view of Xu, after reexamining the prior art, examiner finds that Xu teaches reconstructing based on network configurations intent for the network. ¶0033 of Xu teaches determining an intent based on the intent model, where the intent includes information about the intent object, information about the intent action, and information about the intent-specific parameter, and the intent is used to indicate the management device to perform, on an object indicated by the information about the intent object, an action indicated by the information about the intent action; and sending the determined intent to the management device through the IDMS interface. Here determining is interpreted as reconstructing, without a clear and well defined definition of reconstructing, examiner maintains his rejection. 
Claims 37, 38 and other claims were argued on the same basis, examiner maintains his rejection based on the above response. 
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	

Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-36, 39-40 rejected under 35 U.S.C. 103 as being unpatentable over Xu (US20210377111A1) hereinafter Xu in view of Fourie et al. (US20160241436A1) Fourie.

Regarding claims 21, 39, 40: Xu teaches an apparatus, comprising: 
at least one processor (¶0089 see processor); and 
at least one memory storing instructions (0089 see memory); 
wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: 
determine, based on the set of network configuration information for the network, a network result for the network and a network intent for the network (¶0187 see management device determines whether the received intent can be satisfied may be implemented as follows: The management device determines whether a quantity of available network or service resources is greater than or equal to a quantity of resources required for implementing the intent. If the quantity of the available network or service resources is greater than or equal to the quantity of the resources required for implementing the intent, the intent can be satisfied. If the quantity of the available network or service resources is less than the quantity of the resources required for implementing the intent, the intent cannot be satisfied); 
reconstruct, based on the set of network configuration information for the network, a network intent for the network (¶0033 determining an intent based on the intent model, where the intent includes information about the intent object, information about the intent action, and information about the intent-specific parameter, and the intent is used to indicate the management device to perform, on an object indicated by the information about the intent object, an action indicated by the information about the intent action; and sending the determined intent to the management device through the IDMS interface)
determine, based on the network result for the network and the network intent for the network, whether the network intent for the network is satisfied by the network (¶0187 see in S408 a, that the management device determines whether the received intent can be satisfied may be implemented as follows: The management device determines whether a quantity of available network or service resources is greater than or equal to a quantity of resources required for implementing the intent.); and 
perform, based on whether the network intent for the network is satisfied by the network, a management action (Fig 4B element s409 | ¶0202 see S409, the management device adjusts, based on the configuration parameter, the network or the service managed by the management device.).
Xu teaches receiving ¶0128 see management device receives at least one intent model that is configured by the administrator through the IDMS interface)
Xu however does not explicitly teach receive a set of network configuration information for a network 
Fourie however in the same field of computer networking teaches receive a set of network configuration information for a network (¶0084 see the Intent engine receives incoming requests from client applications to create, read, update, and delete Intents, CEDs and Operations, or service chains. The Intent engine saves a copy of the incoming request to a database in block 604 for later reference regarding Intent conflict resolution, modification, updating or other management.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the intent based management of networks of Xu and the teachings of Fourie for receiving modification requests to configuration of networks to combine the teachings such that Xu utilizes the request based functionality of Fourie. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow users to specify their requirements per the network based on their intent. 

Regarding claim 39: Xu further teaches non-transitory computer-readable medium storing instruction which, when executed by at least one processor of an apparatus, cause the apparatus to (¶0062 see a computer-readable storage medium including instructions is provided. When the instructions are run on a computer, the computer is enabled to perform the intent processing method)
Regarding claim 40: Xu further teaches a method (abstract: application provide an intent processing method and apparatus, and a system, to improve architecture flexibility and evolvability)

Regarding claim 22: The already combined references teach the apparatus of claim 21, wherein the network configuration information for the network includes, for each network element in a set of network elements of the network, at least one of location information for the respective network element or capacity information for the respective network element (Xu ¶0187 see The management device determines whether a quantity of available network or service resources is greater than or equal to a quantity of resources required for implementing the intent (capacity)) 
Regarding claim 23:  The already combined references teach the apparatus of claim 22, 
Xu doesn’t explicitly teach wherein, for at least one network element in the set of network elements, the capacity information for the respective network element includes, for each port in a set of ports of the respective network element, a port type of the respective port and a port speed of the respective port
Fourie however in the same field of computer networking teaches wherein, for at least one network element in the set of network elements, the capacity information for the respective network element includes, for each port in a set of ports of the respective network element, a port type of the respective port and a port speed of the respective port (¶0023 see the parameters may include a source or destination IP or port, or a traffic type, and a particular function may be applied to a type of traffic satisfying the traffic transmitted from, or to, an IP address or port meeting the IP address or port parameters ¶0066 see port parameters 516 and 518 may be a single port, a list of ports, a range of ports, or another value identifying one or more ports. Furthermore see ¶0076-79)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the capacity information of the networks of Xu and the teachings of Fourie for utilizing port numbers and port parameters to combine the teachings such that Xu utilizes the port capturing functionality of Fourie as part of the capacity management. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow users to specify ports for steering traffic. 
Regarding claim 24: The already combined references teach the apparatus of claim 21, wherein the network result for the network and the network intent for the network are based on at least one of a location parameter or a capacity parameter (Xu: ¶0161 see information about the intent-specific parameter included in the CSC intent may be one or more of the following content: service type (service type, such as V2X and voice), User experience data (user-perceived rate), location area, or service duration period.).
Regarding claim 25:  The already combined references teach the apparatus of claim 21, wherein the network result for the network is determined based on the network intent for the network (Xu: ¶0184 see management device determines whether the received intent can be satisfied.).
Regarding claim 26: The already combined references teach the apparatus of claim 21, wherein, to reconstruct the network intent for the network, the instructions, when executed by the at least one processor, cause the apparatus to:
determine, based on the set of network configuration information, a network intent type of the network intent (Xu: ¶0045 see an intent model required by the requirement device from the management device, where the intent model includes an intent object, an intent action, and an intent-specific parameter. The requirement device determines an intent based on the intent model, where the intent includes information about the intent object, information about the intent action, and information about the intent-specific parameter, and the intent is used to indicate the management device to perform, on an object indicated by the information about the intent object, an action indicated by the information about the intent action);
determine, based on the network intent type of the network intent, a set of network intent parameters for the network intent (Xu: ¶0045 see The management device receives the intent from the requirement device through the IDMS interface, and obtains a configuration parameter based on the received intent.); and
determine, for each of the network intent parameters in the set of network intent parameters based on the set of network configuration information, a respective potential value of the network intent parameter capable of being supported by the network (Xu: ¶0180 see Import an intent conversion template in advance, and match the intent with a corresponding intent conversion template in S408, to obtain the configuration parameter through conversion .. ¶0187 see that the management device determines whether the received intent can be satisfied may be implemented as follows: The management device determines whether a quantity of available network or service resources is greater than or equal to a quantity of resources required for implementing the intent. If the quantity of the available network or service resources is greater than or equal to the quantity of the resources required for implementing the intent, the intent can be satisfied.).
Regarding claim 27: The already combined references teach the apparatus of claim 26, wherein, to determine the network result for the network, the instructions, when executed by the at least one processor, cause the apparatus to:
determine, for each of the network intent parameters in the set of network intent parameters based on the set of network configuration information, a respective actual value of the network intent parameter currently being supported by the network (Xu ¶0188 see management device stores information about the available network or service resources, and the information is used to indicate the available network or service resources, and the quantity of the available network or service resources may be learned of by using the information. The management device further configures quantities of resources required for implementing different intents. When receiving the intent, the management device may obtain, based on configuration content, the quantity of the resources required for implementing the received intent).
Regarding claim 28:  The already combined references teach the apparatus of claim 27, wherein, to determine whether the network intent for the network is satisfied by the network, the instructions, when executed by the at least one processor, cause the apparatus to:
compare, for at least one of the network intent parameters in the set of network intent parameters, the respective potential value of the network intent parameter capable of being supported by the network and the respective actual value of the network intent parameter currently being supported by the network (Xu: ¶0190 see management device determines whether the received intent can be satisfied may be implemented as follows: The management device determines whether the intent conflicts with an intent being executed. If the intent conflicts with the intent being executed, and a priority of the intent is higher than a priority of the intent being executed, the intent can be satisfied. If the intent conflicts with the intent being executed, and a priority of the intent is equal to or lower than a priority of the intent being executed, the intent cannot be satisfied. If the intent does not conflict with the intent being executed, the intent can be satisfied. [here the priority parameter is compared]).
Regarding claim 29:  The already combined references teach the apparatus of claim 21, wherein the network intent for the network is reconstructed based on the network result for the network (Xu: ¶0190 see The management device determines whether the intent conflicts with an intent being executed. If the intent conflicts with the intent being executed, and a priority of the intent is higher than a priority of the intent being executed, the intent can be satisfied. If the intent conflicts with the intent being executed, and a priority of the intent is equal to or lower than a priority of the intent being executed, the intent cannot be satisfied. If the intent does not conflict with the intent being executed, the intent can be satisfied).
Regarding claim 30:  The already combined references teach the apparatus of claim 21, wherein, to determine the network result for the network, the instructions, when executed by the at least one processor, cause the apparatus to:
determine, based on the set of network configuration information, a set of network parameters for the network (Xu: ¶0174 see  The management device obtains a configuration parameter based on the intent); and
determine, for each of the network parameters in the set of network parameters based on the set of network configuration information, a respective actual value of the network parameter currently being supported by the network (Xu: ¶0187 see The management device determines whether a quantity of available network or service resources is greater than or equal to a quantity of resources required for implementing the intent. If the quantity of the available network or service resources is greater than or equal to the quantity of the resources required for implementing the intent, the intent can be satisfied.).
Regarding claim 31:  The already combined references teach the apparatus of claim 30, wherein, to reconstruct the network intent for the network, the instructions, when executed by the at least one processor, cause the apparatus to:
determine, for each of the network parameters in the set of network parameters based on the set of network configuration information, a respective potential value of the network parameter capable of being supported by the network (Xu: ¶0188 see the quantity of the available network or service resources may be learned of by using the information. The management device further configures quantities of resources required for implementing different intents. When receiving the intent, the management device may obtain, based on configuration content, the quantity of the resources required for implementing the received intent).
Regarding claim 32:  The already combined references teach the apparatus of claim 31, wherein, to determine whether the network intent for the network is satisfied by the network, the instructions when executed by the at least one processor, cause the apparatus to:
compare, for at least one of the network parameters in the set of network parameters, the respective actual value of the network parameter currently being supported by the network and the respective potential value of the network parameter capable of being supported by the network (Xu: ¶0192 see whether the received intent can be satisfied is determined with reference to a quantity of resources and a priority. In S408 a, that the management device determines whether the received intent can be satisfied may be implemented as follows: If the quantity of the available network or service resources is greater than or equal to the quantity of the resources required for implementing the intent, and the intent does not conflict with the intent being executed, the intent can be satisfied. If the quantity of the available network or service resources is greater than or equal to the quantity of the resources required for implementing the intent, the intent conflicts with the intent being executed, and the priority of the intent is higher than the priority of the intent being executed, the intent can be satisfied.).
Regarding claim 33: The already combined references teach the apparatus of claim 21, wherein, to determine whether the network intent for the network is satisfied by the network, the instructions, when executed by the at least one processor, cause the apparatus to:
compare the network intent for the network and the network result for the network (Xu: ¶0190 see management device determines whether the received intent can be satisfied may be implemented as follows: The management device determines whether the intent conflicts with an intent being executed (result of network)).
Regarding claim 34: The already combined references teach the apparatus of claim 21, wherein the network intent for the network and network result for the network are based on a capacity parameter, wherein, to determine whether the network intent for the network is satisfied by the network, the instructions, when executed by the at least one processor, cause the apparatus to:
determine whether a difference between a potential value of the capacity parameter for the network intent and an actual value of the capacity parameter for the network result satisfies a threshold (Xu: ¶0202 see the management device adjusts, based on the configuration parameter, the network or the service managed by the management device ¶0187 see management device determines whether a quantity of available network or service resources is greater than or equal to a quantity of resources required for implementing the intent. If the quantity of the available network or service resources is greater than or equal to the quantity of the resources required for implementing the intent, the intent can be satisfied.).
Regarding claim 35: The already combined references teach the apparatus of claim 21, wherein the management action includes at least one of providing a notification to a customer of the network or reconfiguring the network (Xu: ¶0189 see the configuration content may be a mapping relationship between the content of the intent and the quantity of resources required for implementing the intent, and the quantity of the resources required for implementing the received intent may be obtained by querying the mapping relationship).
Regarding claim 36:  The already combined references teach the apparatus of claim 21, wherein, based on a determination that the network intent for the network is satisfied by the network, the management action includes providing a notification to a customer of the network (Xu: ¶0024 see notification message to the requirement device, where the second notification message is used to indicate that the intent proposed by the requirement device has been executed.).

Claims 37, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Xu-Fourie further in view of Watson et al. (US10164829B1) hereinafter Watson

Regarding claim 37:  Xu-Fourie teach the apparatus of claim 21, wherein, 
Xu-Fourie teaches determination that network intent is not satisfied (Fig 4b) however doesn’t explicitly teach based on a determination that the network intent for the network is not satisfied by the network, the management action includes reconfiguring the network
based on a determination that the network intent for the network is not satisfied by the network, the management action includes reconfiguring the network (fast reconfiguration of the data plane after the forwarding IC is deployed in the field provides the advantage that the user of the forwarding element can upgrade the data plane program with minimum impact to the packet traffic. The user also does not have to wait for a new release of the forwarding IC chip that may take several years to design and fabricate. Instead, the data plane is reprogrammed in a matter of a few milliseconds to support the new features or the new policy intent.)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the actions taken after not being able to satisfy the intent of Xu-Fourie and the teachings of Watson for reconfiguring the network based on intent changes to combine the teachings such that Xu-Fourie utilizes the reconfiguring functionality of Watson as part of determination step. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow users reconfigure data planes while minimizing impacts on incoming traffic. 
Regarding claim 38:  The already combined references teach the apparatus of claim 37, wherein the reconfiguring of the network is based on a difference between the network intent for the network and the network result for the network (Watson: reconfiguring the data plane include a change in the network topology, a change in the policy intent for the forwarding element, an update to the data plane program to support a new feature such as a new encapsulation method).


Conclusion

References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449